DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response
Applicant’s response and election filed on March 29, 2021 have been acknowledged. Claims 35, 37, 45, 47 and 53 are amended. Claim 40 is canceled. The status of claims are:
Claims 1-34 and 40 were canceled. 
Claims 35-39 and 41-45 are opened and considered. 
Claim Rejections - 35 USC § 112
The rejection of Claims 37, 43 and 47 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention has been removed necessitated by Applicants’ amendment. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 35-40, 42, 43 and 45-50, 52-54 are still rejected on the ground of nonstatutory double patenting as being unpatentable over claim 21 of U.S. Patent No. 9,278,126. Although Applicants have amended claim 35 with an intended use or function of polysorbate 80, this amendment is not considered as a structurally limitation that can distinguish the differences between the claimed composition from the one cited in the reference claim. To this context, the rejection is maintained.   
Claim 43 is still rejected on the ground of nonstatutory double patenting as being unpatentable over claim 21 of U.S. Patent No. 9,821,051B1 as the polysorbate 80 is also called Polyoxyethylene sorbitan monooleate, which is cited in the reference claim 21 (Please see the claim 18 that claim 21 is depended on ). 
Claims 35, 36 37,  40, 42, 45, 46, 47, 50, 52 are still rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7 and 11 of U.S. Patent No. 9,566,326B2. Although the claimed have been amended with a functional limitation, which however, fail to distinguish the structural difference between the rejected claims and reference claims. Therefore the rejection is maintained. 
(New ground of rejection): Claims 35, 39, 45 and 49 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9 of U.S. Patent No. 
         Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.
Claim(s) 35-36, 42, 43, 45, 46, 50, 51, 52, 53 are still rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Podda et al. (Vaccine 2001, Vol. 19, pp. 2673-2680). 
In the response, Applicants argue that claim 35 has been amended with one of the intended function and asserted that Podda et all. do not teach that feature OF. 
Applicants’ argument and amendment have been considered, however, this is not found persuasive because the characteristic that can cause this particular function has not been cited in the claims. So the amendment of the claim with intended function can be considered as an inherently function of the compound disclosed by the cited reference. 
Therefore, the rejection of claims 35, 36, 40. 42, 43, 45, 46, 50, 52 and 53 is maintained. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the 
Claims 35-36, 41, 42,43, 44, 45-46, 50-53 and 54 are still rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Podda et al. (Vaccine 2001, Vol. 19, pp. 2673-2680) and Mbawuike et al. (Cellular Immunology , 1996, Vol. 173, pp. 64-78). 
Applicants argue that claim 35 has been amended with one of the intended function and asserted that Podda et all. do not teach that feature of the functional by the polysorbate 80.  The disclosure by the second reference does not remedy that deficiency. 
Applicants’ argument and amendment have been considered, however, this is not found persuasive because the characteristic that can cause this particular function has not been cited in the claims. So the amendment of the claim with intended function can be considered as an inherently function of the compound disclosed by the cited reference. 
Therefore, the rejection is maintained. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO Q LI whose telephone number is (571)272-0904.  The examiner can normally be reached on M-F 8 am to 8 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BAO Q. LI
Examiner
Art Unit 1648



/BAO Q LI/Primary Examiner, Art Unit 1648